SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Amendment No. 1 EMPIRE STATE REALTY OP, L.P. (Name of Subject Company) MACKENZIE REALTY CAPITAL, INC. (Bidders) SERIES (Title of Class of Securities) (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Capital Management, LP MacKenzie Capital Management, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 100,000 Units at a purchase price equal to $14 per Unit in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$586.04 Form or Registration Number: SC TO-T Filing Party: MacKenzie Realty Capital, Inc. Date Filed:April 25, 2014 [ ] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [ ] issuer tender offer subject to Rule 13e-4. [ ] going private transaction subject to Rule 13e-3 [ ] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: [ ] Rule 13e-4(i) (Cross-Border Issuer Tender Offer) [ ] Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) AMENDMENT NO. 1 TO TENDER OFFER This Amendment No. 1 to the Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by MacKenzie Realty Capital, Inc. (the “Purchasers”) to purchase up to 100,000 Series 250 operating partnership units (“Series 250 Units” or “Units”) of Empire State Realty OP, L.P. (the “Partnership”), the subject company, at a purchase price equal to $14 per Unit, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated April 25, 2014 (the “Offer Date”) and the related Assignment Form. The Purchasers are increasing the Offer Price for the Units to $14 per Unit and decreasing the number of Units they are offering to purchase to 100,000.The Purchasers have also extended the Expiration Date until June 13, 2014.As of the date hereof, no Units have been tendered. Item 12.Exhibits. (a)(1) Offer to Purchase dated April 25, 2014* (a)(2) Assignment Form* (a)(3) Form of Letter to Unit holders dated April 25, 2014* (a)(4) Form of advertisement in Investor’s Business Daily* (a)(5) Press Release* (a)(6) Extension Press Release * Previously filed and incorporated by reference from the Schedule TO filed with the SEC by the Purchasers on April 25, 2014 SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 28, 2014 MacKenzie Realty Capital, Inc. By: /s/ Chip Patterson Chip Patterson, Secretary
